Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Morath on 12/17/21.

The application has been amended as follows: 
Claim 22: please delete “or for treating or inhibiting a symptom of a tauopathic disorder in a subject,”


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
References to color have been removed from the specification; the objection is withdrawn.
Applicant argues the claims are enabled; however, there was no enablement rejection made in the previous Office action.
Regarding the written description rejection, while Applicant acknowledges that the claims were rejected as failing to comply with the written description rejection, Applicant does not make any arguments regarding written description, instead only arguing enablement.
Nevertheless, the claims are now limited to nucleic acid based therapeutics. Unlike antigen-antibody relationships, one of skill in the art can envisage complementary sequences when provided with a target sequence and so can envisage the structure of, e.g., siRNAs. As such, the rejection under §112(a) is withdrawn in light of the amendments.

The closest prior art remains Chajut.
Applicant argues that Chajut discloses 744 targets to treat 50 different diseases with no working examples of this. Applicant argues that this means Chajut cannot anticipate the claims. Setting aside the newly added method of diagnosis, this argument is not persuasive because “a reference that clearly names the claimed species anticipates the claim no matter how many other species are named” (MPEP §2131.02(II)). Further, Applicant notes that there are 37,200 combinations; while this might take time to enumerate the combinations, Applicant’s argument clearly supports the conclusion that one could have envisaged these combinations (first target to treat the first disease, first target to treat the second disease, etc). Further, working examples are not required to enable a prior art reference. Finally, while naming many different diseases, Chajut exemplifies certain diseases over others, leading others at the time to these particular examples. For example, p.13 describes only 14 diseases in the final paragraph, with only 7 being “diseases”. 
Applicant argues that there is a “long list of potential targets” as well as an “incoherent catalogue” of diseases. As above, a long list does not preclude a conclusion of anticipation. Further, that Applicant finds the list of diseases confusing or incomprehensible (incoherent) does not provide any object evidence that others of ordinary skill in the art would have been unable to understand the meaning of diseases such as “Alzheimer’s disease”. Rather, while reciting different diseases amenable to treatment by inhibiting certain genes, these diseases all represent well-known and well-characterized diseases at the time of filing.
However, Applicant persuasively argues the recitation of SYNGR3 is limited to treating mood disorders and depression; it is noted that depression is a symptom of tauopathic disorders such as Alzheimer’s disease, which prompted the above amendment to the claims. The instant claims are not to treating a symptom of the disease but the disease itself. When looking to Chajut for guidance, it is not clear that SYNGR3 is a target for neurodegenerative diseases.
Additionally, with the introduction of the diagnostic step (“determining”), the claims must be analyzed under §103 as Chajut no longer anticipates every element of these claims. Under this analysis, arguendo this combination was obvious, it must further be determined if one would found it obvious to diagnosis the patient specifically with pathological tau-induced presynaptic dysfunction. There was no known connection between presynaptic dysfunction and SYNRG3 pathology as claimed/disclosed, and so taken as a whole the evidence supports a conclusion that the claims would have been non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 




/Adam Weidner/Primary Examiner, Art Unit 1649